Citation Nr: 1206549	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Initially the Board notes that the Veteran has been service-connected for PTSD as 30 percent disabling since his initial grant of service connection in March 1997.  The Board previously indicated his PTSD was rated as 10 percent disabling, however this was in error.  See January 2011 Board remand.

The case was brought before the Board in January 2011 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the January 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  
In the January 2011 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination to determine the severity of his PTSD.  In a February 2011 letter to the Veteran, the AOJ informed him that a VA Medical Center would be contacting him to schedule an appointment.  In the August 2011 supplemental statement of the case the AOJ noted the Veteran had not shown up for his February 28, 2011 VA examination.  However, the Board observes that following the February 2011 letter there is no evidence the Veteran was notified he had been scheduled for a VA examination.  The Board also observes that the Veteran submitted recent VA treatment records in March 2011, indicating he was responsive to requests for information.  The Board finds that on remand the Veteran should be notified of his examination by mail, with a copy of the notice to be included in the claims file.  

The Board further notes that it is unclear if all outstanding VA treatment records as of January 2009 have been associated with the claims file.  As such, on remand the AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility from January 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from January 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	After completing the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  In addition to the other criteria, the examiner should specifically offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD causes marked interference with his employment or, in the alternative, renders him unable to secure or maintain substantially gainful employment.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder, and it must indicate that it was sent to the Veteran's last known address of record.  If the notification is returned as undeliverable, evidence of this must also be included in the claims folder.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


